ALIAS CAPIAS

THE STATE OF TEXAS
TO ANY PEACE OFFICER OF THE STATE OF TEXAS:


      On April 8, 2014, in the Fourteenth Court of Appeals of Texas, in Cause No.
14-14-00133-CV, styled In re Jakesia Sade Celestine, the Court issued a judgment
denying in part the relief relator, Jakesia Sade Celestine, requested in her petition
for writ of habeas corpus, ordering that an alias capias be issued for the arrest of
relator, Jakesia Sade Celestine, and remanding relator, Jakesia Sade Celestine,
back into the custody of the Sheriff of Harris County, Texas. The judgment
follows:

                                    JUDGMENT
      This Court heard this cause after granting and issuing a writ of habeas
      corpus on February 14, 2014. This Court holds that the combined
      judgment of contempt and order of commitment entered January 30,
      2014 in the 247th District Court, Harris County, Texas, in Cause No.
      2012-21521, is void in part. Therefore, this Court grants relator’s
      petition for writ of habeas corpus in part, and accordingly strikes the
      void language of the trial court’s order as detailed in our
      corresponding opinion. This Court further holds that relator has failed
      to demonstrate that the trial court’s order is void in toto, or that relator
      is entitled to release from the trial court’s order of commitment.
      Therefore, this Court denies relator’s petition for writ of habeas
      corpus in part.
      We further order the Clerk of this Court to issue an alias capias for the
      arrest of relator, Jakesia Sade Celestine, and order that she be
      remanded to the custody of the Sheriff of Harris County, Texas, to be
      confined as ordered by the 247th District Court, Harris County, Texas,
      in Cause No. 2012-21521 pursuant to the combined judgment of
      contempt and order of commitment dated January 30, 2014 by Judge
      Carolyn Marks Johnson, as amended by the opinion of this Court
      issued in this cause.

YOU ARE COMMANDED to take relator, Jakesia Sade Celestine, with a last
known address of 247 Bizerte St., Houston, Texas 77022, into your custody and
deliver her to the Sheriff of Harris County, Texas, who shall remand relator into
custody in accordance with the Judgment of this Court.

      COMPLETE the attached return and deliver it to this Court showing you
have executed it.

      WITNESS, the Honorable Kem Thompson Frost, Chief Justice of our said
Fourteenth Court of Appeals, with the seal thereof annexed, at Houston, Texas, on
April 8, 2014.




                                       CHRISTOPHER A. PRINE, CLERK




                                         2
                             No. 14-14-00133-CV

                                  RETURN



      The above writ was received at __________ o’clock [a.m./p.m.], the
__________ day of _______________, 2014, and was executed by arresting the
said Jakesia Sade Celestine, at __________ o’clock [a.m./p.m.] the ________ day
of _______________, 2014, and placing her in the Harris County Jail.


                                     SHERIFF, Harris County, Texas



                                     By:_________________________________




                                       3